Citation Nr: 0103184	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-02 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for compound hyperopic 
astigmatism.  

2.  Entitlement to service connection for somatic dysfunction 
of the cervical, thoracic and lumbar spine.  

3.  Entitlement to service connection for bronchial 
pneumonia.  

4.  Entitlement to service connection for macular 
degeneration and earlier cataracts.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision.  That decision 
granted service connection for a fracture of the left fourth 
finger, residuals of an appendectomy, and residuals of a 
hemorrhoidectomy, and denied service connection for somatic 
dysfunction of the cervical, thoracic and lumbar spine; 
hearing loss; tinnitus; bronchial pneumonia; compound 
hyperopic astigmatism; diabetes mellitus with peripheral 
neuropathy; and macular degeneration with early cataracts.  

The veteran filed a notice of disagreement in December 1998 
in connection with the following issues:  his claims for 
service connection for a back condition, hearing loss 
disability, tinnitus, bronchitis, diabetes mellitus, and 
vision problems and the development of cataracts.  In 
addition, he expressed disagreement with the denial of a 10 
percent rating for multiple noncompensable ratings under the 
provisions of 38 C.F.R. § 3.324 (2000).  

By an August 2000 decision, the RO granted service connection 
for bilateral hearing loss and tinnitus, and assigned a 
disability evaluation of 10 percent for the latter condition 
from the effective date of service connection for all the 
veteran's disabilities, that is, August 28, 1997.  As a 
consequence, the RO removed from the appeal the matter of 
entitlement to a 10 percent rating for multiple 
noncompensable disabilities under 38 C.F.R. § 3.324.  Under 
this regulation, the 10 percent rating for multiple 
noncompensable disabilities cannot be combined with any other 
rating.  See 38 C.F.R. § 3.324.  Thus, the award of a 10 
percent rating for tinnitus precluded the assignment of a 
rating under 38 C.F.R. § 3.324 for the same period of time.

The issues of entitlement to an service connection for 
somatic dysfunction of the cervical, thoracic and lumbar 
spine, bronchial pneumonia, and macular degeneration and 
early cataracts are addressed in the REMAND that follows this 
decision.  


FINDING OF FACT

The veteran currently has refractive error of the eyes, 
specifically compound hyperopic astigmatism.  


CONCLUSION OF LAW

Refractive error of the eyes is not a disease or injury 
within the legislation applicable to service connection.  
38 U.S.C.A. §§ 1110, 1131, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303(a) and (c) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disease or injury 
resulting in disability incurred in or aggravated by active 
service.  Refractive error is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(a) 
and (c).  In the veteran's case, the veteran is claiming 
entitlement to service connection for compound hyperopic 
astigmatism.  

By definition, astigmatism is an unequal curvature of 
refractive surfaces of the eye; hence a point source of light 
cannot be brought to a point focus on the retina but is 
spread over a more or less diffuse area.  This results from 
radius of curvature in one plane being longer or shorter than 
the radius at right angles to it.  Compound astigmatism is 
that which is complicated in all meridians by hypermetropia 
or myopia.  See Dorland's Illustrated Medical Dictionary 151 
(28th ed 1994).  Hyperopia is that error of refraction in 
which rays or light entering the eye parallel to the optic 
axis are brought to a focus behind the retina, as a result 
the eyeball being too short from the front to back.  Called 
also farsightedness.  See Dorland's Illustrated Medical 
Dictionary 151 (28th ed 1994).  

In essence, these conditions constitute errors of refraction 
that are not considered diseases or injuries for which 
service connection may be granted.  Consequently, the 
veteran's claim for service connection for compound hyperopic 
astigmatism has no legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The veteran is advised that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
section 3(b), to be codified at 38 U.S.C.A. § 5103A (a)(2) 
does not require VA to provide assistance to claimants under 
that section if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

ORDER

Service connection for hyperopic astigmatism is denied.  


REMAND

As noted above, the January 1998 rating decision also denied 
service connection for diabetes mellitus.  In his December 
1998 Notice of Disagreement, the veteran expressed 
disagreement with the denial of service connection for 
diabetes mellitus.  This statement from the veteran satisfies 
the requirements for a notice of disagreement concerning this 
issue.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201 (2000).  
However, the RO in its January 1999 statement of the case 
failed to include the issue of entitlement to service 
connection for diabetes mellitus with peripheral neuropathy.  
Thus, a remand is necessary, as the next step is for the RO 
to issue a statement of the case on the issue of entitlement 
to service connection for diabetes mellitus, with peripheral 
neuropathy.  Manlincon v. West, 12 Vet. App. 238 (1999).  The 
veteran is hereby notified that, for the Board to have 
jurisdiction to consider this issue, he must complete his 
appeal concerning this issue by filing a substantive appeal.  

The veteran is also advised that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a statement of 
the case concerning entitlement to 
service connection for diabetes mellitus 
with peripheral neuropathy.  

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



